            Case 3:16-cv-05884-LB Document 83 Filed 06/06/19 Page 1 of 2


 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     RICHARD J. HAGERMAN
 3   STEPHEN S. HO
     Trial Attorneys, Tax Division
 4   United States Department of Justice
     P.O. Box 227, Ben Franklin Station
 5   Washington, D.C. 20044
     Telephone: (202) 616-9832
 6   Fax: (202) 514-6866
     Email:     Richard.J.Hagerman@usdoj.gov
 7
     Attorney for the Internal Revenue Service
 8

 9
                                   UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
11
     FACEBOOK, INC. AND SUBSIDIARIES,                       Case No. 3:16-cv-05884-LB
12
                                                            JOINT CASE MANAGEMENT
13                  Plaintiff,                              STATEMENT
14          v.                                              Date: June 13, 2019
                                                            Time: 11:00 am
15   INTERNAL REVENUE SERVICE,                              Dept.: Courtroom 15-B
16                  Defendant.
17

18                               JOINT CASE MANAGEMENT STATEMENT
19          Facebook, Inc. and Subsidiaries (a Consolidated Group) (“Facebook”) and the Internal
20   Revenue Service (“IRS”), by and through their counsel below, submit this Joint Case Management
21   Statement.
22          At issue in this Freedom of Information Act (“FOIA”) case are two FOIA requests that
23   Plaintiff submitted to Defendant on August 5, 2016. In general, the requests seek all records related
24   to the IRS’s tax audit of Facebook for the 2008, 2009, and 2010 tax years that are maintained in the
25   IRS’s administrative, legal, or other files, as well as all communications related to the audit
26   involving any individuals employed by the IRS, the IRS Office of Chief Counsel, or the IRS’s
27   contractors.
28          Since the last joint statement filed on April 4, 2019, the IRS made two additional records
                                                       1
                                                                                   Case No. 3:16-cv-05884-LB
                                                                     JOINT CASE MANAGEMENT STATEMENT
            Case 3:16-cv-05884-LB Document 83 Filed 06/06/19 Page 2 of 2


 1   releases. The IRS will endeavor to continue making monthly productions of responsive, non-exempt

 2   records until all such records have been released.

 3          The parties have conferred and concur that the case-management conference should be

 4   continued by twelve weeks.

 5

 6
     Dated: June 6, 2019
 7                                                    /s/ RJ Hagerman
                                                      RICHARD J. HAGERMAN
 8                                                    STEPHEN S. HO
                                                      Trial Attorneys, Tax Division
 9                                                    United States Department of Justice
                                                      P.O. Box 227, Ben Franklin Station
10                                                    Washington, D.C. 20044
                                                      Telephone: (202) 616-8994
11                                                    Email:     Stephen.S.Ho@usdoj.gov
12
     Dated: June 6, 2019
13                                                    /s/ Victoria Kovanis
                                                      SCOTT H. FREWING
14                                                    ANDREW P. CROUSORE
                                                      VICTORIA KOVANIS
15                                                    Attorneys for Plaintiff
                                                      FACEBOOK, INC.
16
                                                      Baker & McKenzie LLP
17                                                    660 Hansen Way
                                                      Palo Alto, CA 94304
18                                                    Telephone: (650) 856-2400
                                                      Email:     Scott.Frewing@bakermckenzie.com
19                                                               Andrew.Crousore@bakermckenzie.com
                                                                 Victoria.Kovanis@bakermckenzie.com
20

21

22

23

24

25

26

27

28
                                                      2
                                                                                Case No. 3:16-cv-05884-LB
                                                                  JOINT CASE MANAGEMENT STATEMENT
